

117 HR 233 IH: Exposing the Financing of Human Trafficking Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 233IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Steil (for himself and Ms. Dean) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Trafficking Victims Protection Act of 2000 to include financial criminal activities associated with the facilitation of severe forms of trafficking in persons within the factors considered as indicia of serious and sustained efforts to eliminate severe forms of trafficking in persons, and for other purposes.1.Short titleThis Act may be cited as the Exposing the Financing of Human Trafficking Act.2.Inclusion of financial criminal activitiesSubsection (b) of section 108 of the Trafficking Victims Protection Act of 2000 is amended by adding at the end the following new paragraph:(13)Whether the government of the country vigorously investigates, seeks to prevent, and prosecutes financial criminal activities associated with the facilitation of severe forms of trafficking in persons..